DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 18, 2022 has been entered. Claims 7, 17, and 24 have been cancelled. Claims 26-28 have been added. The amendment overcomes the indefiniteness issues set forth in the Non-Final Office Action mailed June 17, 2022. Claims 1-6, 8-16, 18-23, and 25-28 are pending in the application.

Allowable Subject Matter
Claims 21-23 and 25 are allowed.
With respect to claim 21, claim 21 is allowed since Barber does not teach “an additional movable arm configured to selectively engage an additional one of the snap-fit and/or friction fit connectors in the slot, wherein, when the moveable arm is engaged with the one or more snap-fit and/or friction-fit connectors and the additional movable arm is engaged with the additional one of the snap-fit and/or friction fit connectors, the one or more snap-fit and/or friction-fit connectors and the additional one of the snap-fit and/or friction fit connectors provide a resistive force against the moveable arm and the additional moveable arm in response to a force on the portion in a direction opposite the insertion direction.” Claims 22-23 and 25 are allowed for their dependencies on claim 21. 
Claims 3, 5, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 10 is objected to because of the following informalities: “the at least one earpiece” should read “the earpiece”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6, 8-11, 13, 18-20, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (WO 2019/222631), hereinafter referred to as Barber, in view of official notice.

Regarding claim 1, Barber teaches a wearable audio device (FIG. 2 earphones), comprising: 
a headband (para. [0060] headband 182) for contacting a head of a user (para. [0060] the earphones include a headband 182 that contacts the head of a user); 
an earpiece (FIG. 2 ear cup 44) coupled with the headband (para. [0060] the ear cup 44 is coupled to the headband 182 of the earphones) for positioning proximate an ear of the user (para. [0060] the ear cup 44 is held in a desired position relative to a user’s ear), the earpiece (FIG. 2 ear cup 44) comprising an electro-acoustic transducer (para. [0089] the speaker) configured to output audio signals (para. [0089] the ear cup 44 may include a speaker that provide audio signals to the user); and 
a slot (para. [0089] the microphone port 41) configured to engage an electronic component (para. [0089] the ear cup 44 includes microphone port 41 that provides a connection to the microphone 42), wherein the slot (para. [0089] the microphone port 41) comprises a snap-fit connector (para. [0089] the microphone port 41 includes a first opening 45) for selectively engaging the electronic component (para. [0089] the first opening 45 and the fastener 43 provides a snap-fit connection between the ear cup 44 and the microphone 42); however, Barber is silent to wherein the slot is engage a plurality of distinct types of components, wherein the distinction types of components includes the electronic component.
The Examiner takes official notice that it is well-known and convention in the art to design a headset with a slot which enables the headset to be connected to different types of devices. For example, it has been the industry norm to design headsets with a slot that allows the headset to be connected, for use, in computers, laptops, and tablets. It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barber to include a slot configured to engage a plurality of distinct types of components, the distinct types of components including an electronic component, as taught by well-known practices in the art. 
One of ordinary skill would have been motivated to include this modification to provide a headset with greater modularity.

Regarding claim 2, Barber in view of official notice teaches the wearable audio device of claim 1. 
Barber further teaches wherein the snap-fit connector (para. [0089] the first opening 45) comprises at least one fixed protrusion (para. [0089] a protrusion in the first opening 45 which is inherent in snap-fit connectors) within the slot (para. [0089] the microphone port 41) that is sized to complement a movable arm in the electronic component (FIG. 4-6 the arm of the microphone 42) in a locked position (para. [0089] the first opening 45 provides a snap-fit connection which includes a protrusion that engages the first opening 45 to the fastener 43).

Regarding claim 4, Barber in view of official notice teaches the wearable audio device of claim 2. 
Barber further teaches wherein the snap-fit connector (para. [0089] the first opening 45) is aligned to provide a resistive force against the moveable arm (FIG. 4-6 the arm of the microphone 42) in response to a downward force on the electronic component while in the locked position (para. [0089] the snap-fit connection provided by the first opening 45 provides a resistive force against the microphone 42 in response to a force in a direction that disengages the microphone 42 from the ear cup 44 since the first opening 45 affixes the microphone 42 to the ear cup 44).

Regarding claim 6, Barber in view of official notice teaches the wearable audio device of claim 1. 
Barber further teaches wherein the electronic component (para. [0089] the microphone 42) is configured to be inserted in the slot (para. [0089] the microphone port 41) in a first direction (para. [0089] the microphone 42 is inserted into the microphone port 41 in a direction that engages the fastener 43 and the first opening 45), and when engaged, the snap-fit connector (para. [0089] the first opening 45) alone prevent movement of the electronic component (para. [0089] the microphone 42) relative to the slot (para. [0089] the microphone port 41) in a second direction that is opposite the first direction (para. [0089] the microphone port 41 provides a snap fit connection between the microphone 42 and the ear cup 44 such that it affixes the microphone 42 to the ear cup 44), wherein the snap-fit connector (para. [0089] the first opening 45) enables tool-less coupling and decoupling of the earpiece (FIG. 2 ear cup 44) and the electronic component (para. [0089] microphone 42 may be detachably coupled to the ear cup 44 without the use of tools). 

Regarding claim 8, Barber in view of official notice teaches the wearable audio device of claim 1. 
Barber further teaches an additional earpiece (FIG. 2 the ear cup 44 indicated by the arrow in the figure reproduced below) and an additional slot (para. [0061] & [0089] the ear cup 44 indicated by the arrow in the figure below may include a mirror configuration as the ear cup 44 directly attached to the microphone 42 therefore may include an additional microphone port 41 to receive the microphone 42), the additional slot (para. [0061] & [0089] the microphone port 41 of the ear cup 44 indicated by the arrow in the figure reproduced below) configured to engage the electronic component (para. [0061] & [0089] the ear cup 44 indicated by the arrow in the figure below may include a mirror configuration as the ear cup 44 directly attached to the microphone 42 therefore may include an additional microphone port 41 to receive the microphone 42); however, Barber is silent to the additional slot configured to engage the plurality of distinct types of components including the electronic component.
Similar to the rejection of claim 1, the Examiner takes official notice that it is well-known and convention in the art to design a headset with a slot which enables the headset to be connected to different types of devices. For example, it has been the industry norm to design headsets with a slot that allows the headset to be connected, for use, in computers, laptops, and tablets. It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barber to include the additional slot configured to engage the plurality of distinct types of components including the electronic component.
One of ordinary skill would have been motivated to include this modification to provide a headset with greater modularity.

    PNG
    media_image1.png
    791
    645
    media_image1.png
    Greyscale



Regarding claim 9, Barber in view of official notice teaches the wearable audio device of claim 1. 
Barber further teaches wherein the electronic component (para. [0089] microphone 42) is one of the plurality of distinct types of electronic components including a boom microphone (FIG. 6 the microphone 42 includes a boom microphone).

Regarding claim 10, Barber in view of official notice teaches the wearable audio device of claim 1. 
Barber further teaches wherein when connected with the earpiece (FIG. 2 ear cup 44) in the slot (para. [0089] when the microphone 42 is connected with the ear cup 44 by connecting to the microphone port 41), the electronic component (para. [0089] microphone 42) and the at least one earpiece (FIG. 2 ear cup 44) are positioned to form an acoustic seal around an ear of the user (para. [0060] the ear cup 44 inherently forms an acoustic seal around the user’s ear).

Regarding claim 11, Barber in view of official notice teaches  the wearable audio device of claim 10. 
Barber further teaches wherein the acoustic seal (para. [0060] the acoustic seal formed by the ear cup 44) aids in noise cancelation functions of the wearable audio device (para. [0060] the acoustic seal formed by the ear cup 44 aids in preventing audio distortion caused by noise external to the earcup 44).

Regarding claim 13, Barber in view of official notice teaches the wearable audio device of claim 1. 
Barber further teaches wherein the at least one earpiece (FIG. 2 ear cup 44) comprises an opening (para. [0089] the first opening 45) connected with the slot (para. [0089] the microphone port 41) for accommodating an electronic component connection (para. [0089] the microphone port 41 includes the first opening 45 which enables an electrical connection between the ear cup 44 and the microphone 42).

Regarding claim 18, Barber in view of official notice teaches the wearable audio device of claim 1. 
Barber further teaches a controller (para. [0089] the controller that provides audio signals to the speakers and receives microphone signals from the microphone 42) coupled with the electro-acoustic transducer (para. [0089] the speaker) and configured to connect with the electronic component (para. [0089] the microphone 42) in a locked position (para. [0089] the earphones must include in a controller connected to the speakers and the microphone 42 to provide audio signals to the user and receive audio signals from the user).

Regarding claim 19, Barber teaches a system (FIG. 2 and 6 the earphones and the microphone 42) comprising: 
a wearable audio device (FIG. 2 earphones), comprising: 
a headband (para. [0060] headband 182) for contacting a head of a user (para. [0060] the earphones include a headband 182 that contacts the head of a user); 
an earpiece (FIG. 2 ear cup 44) coupled with the headband (para. [0060] the ear cup 44 is coupled to the headband 182 of the earphones) for positioning proximate an ear of the user (para. [0060] the ear cup 44 is held in a desired position relative to a user’s ear), the earpiece (FIG. 2 ear cup 44) comprising an electro-acoustic transducer (para. [0089] the speaker) configured to output audio signals (para. [0089] the ear cup 44 may include a speaker that provide audio signals to the user); and 
a slot (para. [0089] the microphone port 41) configured to engage an electronic component (para. [0089] the ear cup 44 includes microphone port 41 that provides a connection to the microphone 42), wherein the slot (para. [0089] the microphone port 41) comprises a snap-fit connector (para. [0089] the microphone port 41 includes a first opening 45); and 
an electronic component (para. [0089] the microphone 42) selectively coupleable with the snap-fit connector (para. [0089] the first opening 45 and the fastener 43 provides a snap-fit connection between the ear cup 44 and the microphone 42), wherein the electronic component (para. [0089] the microphone 42) is configured to be inserted in the slot (para. [0089] the microphone port 41) in a first direction (para. [0089] the microphone 42 is inserted into the microphone port 41 in a direction that engages the fastener 43 and the first opening 45), and when engaged, the snap-fit connector (para. [0089] the first opening 45) alone prevent movement of the electronic component (para. [0089] the microphone 42) relative to the slot (para. [0089] the microphone port 41) in a second direction that is opposite the first direction (para. [0089] the microphone port 41 provides a snap fit connection between the microphone 42 and the ear cup 44 such that it affixes the microphone 42 to the ear cup 44); however, Barber is silent to a slot configured to engage a plurality of distinct types of components, the distinct types of components including an electronic component. 
The Examiner takes official notice that it is well-known and convention in the art to design a headset with a slot which enables the headset to be connected to different types of devices. For example, it has been the industry norm to design headsets with a slot that allows the headset to be connected, for use, in computers, laptops, and tablets. It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barber to include a slot configured to engage a plurality of distinct types of components, the distinct types of components including an electronic component, as taught by well-known practices in the art. 
One of ordinary skill would have been motivated to include this modification to provide a headset with greater modularity.

Claim 20 is rejected for similar reasons as claim 4. 

Regarding claim 26, Barber in view of official notice teaches the wearable audio device of claim 1; however, Barber is silent to wherein the slot is configured to engage only one of the plurality of distinct types of components at a time.
The Examiner takes official notice that it is well-known and convention in the art to engage a headset to a single electronic component among a plurality of different types of components at a time. For example, a conventional headset that is compatible with both a computer and a laptop typically connects with one device (i.e., either the laptop or computer) at a time. It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barber in view of official notice to include wherein the slot is configured to engage only one of the plurality of distinct types of components at a time, as taught by well-known practices in the art.
One of ordinary skill would have been motivated to include this modification to provide a headset with greater modularity.

Claim 27 is rejected for similar reasons as claim 19. 

Regarding claim 28, Barber in view of official notice teaches the system of claim 19. 
The official notice relied upon by the Examiner in the rejection of claim 19 includes wherein the plurality of distinct types of electronic components (Example from the rejection of claim 19: the computer, laptop, and/or tablet) includes two or more of: a communications module (Example from the rejection of claim 19: the computer includes a communications module) and a microphone module (Example from the rejection of claim 19: tablets include a microphone module), wherein the electronic component (Example from the rejection of claim 19: the computer, laptop, and/or tablet) is selected from the plurality of distinct types of electronic components (Example from the rejection of claim 19: headsets can connect to computers, laptops, and/or tablets).

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of official notice and Ruttler et al. (US 2017/0324437), hereinafter referred to as Ruttler.

Regarding claim 12, Barber in view of official notice teaches the wearable audio device of claim 1; however, Barber is silent to wherein the wearable audio device comprises an aviation headset that is configured to connect with an electronic flight bag.
Ruttler teaches a wearable audio device (FIG. 1A the aviation communication headset 100) comprising an aviation headset (para. [0049] the aviation communication headset 100 is an aviation headset) that is configured to connect with an electronic flight bag (para. [0049] the aviation communication headset 100 may be connected to the flight bag integrated with the auxiliary com radio 138).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barber in view of official notice to include wherein the wearable audio device comprises an aviation headset that is configured to connect with an electronic flight bag, as taught by Ruttler.
One of ordinary skill would have been motivated to include this modification to provide improved aviation technology (para. [0003]).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653